DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious certain limitations of the present invention.  Specifically, the prior art fails to disclose a method for detecting a malfunction of at least one environment sensor of a motor vehicle, the method comprising the step:
determining a deviation of the detection data from reference data describing at least one object actually present in the gate region, the reference data describing a ratio of at least two characteristic features of the at least one actually present object;
Within the context of the invention, the comparison of the detection data with the reference data allows the method to identify correlation between the two data sets.  That the reference data is a ratio is considered novel.  While someone might imagine “reference data” ratios such as, for example, changes in velocity/ position/ frequency/ or modulation, the invention is clear to state that “the reference data [is] describing a ratio of at least two characteristic features of the at least one actually present object. While limitations from the Specification are not read into the claims, Examiner must consider the Specification disclosure in order to inform the limitations of the claims.  In this context, “characteristic features” are not of a received signal but are instead of the physical object.  The specification recites at paragraph 0024 “For example, the distance between a road sign and the road can be specified in relation to the lane width of the road. This has the advantage that a difference in the scaling in the detection data on the one hand and in the reference data on the other hand nevertheless enables a comparison of the detection data with the reference data.”

The closest prior art is found to be:
Hukkeri (US 2010/0076708) amongst others cited in the Notice of References cited, which discloses taking sensor measurements of objects in a region, comparing the measurements against known positional information of such objects, and outputting a determination of a sensor in need of calibration (or proceeding to a calibrating step).  
This is considered the most common and well known method for sensor calibration in view of the claimed invention.  
Furmston (US 2012/0101711) discloses a vehicular collision avoidance system which classifies targets.  One such basis for classification is a relative dimensional ratio of the object for determining an expected size of a vehicle.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468. The examiner can normally be reached Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M BYTHROW/Primary Examiner, Art Unit 3648